

COLLATERAL ACCOUNT AGREEMENT


THIS COLLATERAL ACCOUNT AGREEMENT is made as of June 26, 2020 (the “Agreement”),
by and between AMBRY HILL TECHNOLOGIES LLC, a Minnesota limited liability
company (together with its successors and assigns “Grantor”), and MINNESOTA BANK
& TRUST, Minnesota banking corporation (together with its successors and
assigns, the “Secured Party”).


WITNESSETH


        A. Air T, Inc., a Delaware corporation (the “Borrower”), and the Secured
Party are parties to that certain Amended and Restated Credit Agreement dated as
of March 28, 2019, as amended by that certain Amendment No. 1 to Amended and
Restated Credit Agreement dated as of September 24, 2019 (as so amended, the
“Existing Credit Agreement”).


        B. The Borrower has requested that the Secured Party amend the Existing
Credit Agreement to, among other things, convert the entire $9,463,000 principal
balance of “Supplemental Revolving Loans” outstanding under the Existing Credit
Agreement to a term loan.


        C. The Secured Party has agreed to such request of the Borrower,
pursuant to and subject to the terms and conditions of, that certain Second
Amended and Restated Credit Agreement dated as of even date herewith (the
“Credit Agreement”) amending and restating the Existing Credit Agreement in its
entirety.


        D. As a condition precedent to the effectiveness of the Credit
Agreement, Secured Party has required that, among other things, Grantor execute
and deliver this Agreement.


        E. Grantor has determined that the execution, delivery and performance
of this Agreement are in its best business and pecuniary interest.


NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as set forth below:


1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to such terms in the Credit Agreement.


2. Cash Collateral Account. Grantor has established a demand deposit account
bearing Account Number _______________ (the “Cash Collateral Account”) with the
Secured Party. All deposits into the Cash Collateral Account are hereinafter
referred to as the “Funds”. The Funds shall be held, applied to the Obligations
and released by the Secured Party in accordance with the terms and conditions of
this Agreement.


5569546_2.docx 

--------------------------------------------------------------------------------



3. Security Interest. In order to secure Grantor’s repayment of the Obligations
and the performance of all covenants and conditions required on the part of
Grantor to be observed or performed hereunder or under the Credit Agreement or
any other Loan Document, Grantor hereby pledges to and grants to the Secured
Party a continuing security interest in the Funds and in the Cash Collateral
Account. Until applied to the Obligations or released as provided below, the
Funds and the Cash Collateral Account shall constitute security for the
Obligations. Pursuant to this Agreement, Grantor has granted to the Secured
Party a direct security interest in the Funds and the Cash Collateral Account
and such Funds and the Cash Collateral Account are not claimed merely as
proceeds of other collateral.


4. Application of Funds. The Cash Collateral Account shall be under the sole
dominion and control of Secured Party. Funds deposited in the Cash Collateral
Account shall be applied to the Obligations as and when such Funds become
available funds (subject to the Secured Party’s funds availability policy) upon
the earliest to occur of (a) the occurrence of an Event of Default; or (b) the
Maturity Date. Notwithstanding the foregoing, Grantor shall have the right to
transfer Funds from the Cash Collateral Account to another Collateral Account
maintained by another Pledgor Party with the Secured Party without the consent
of Secured Party.


5. Investments. The Cash Collateral Account shall be a demand deposit account
maintained with the Secured Party.


6. No Rights to Funds. Except for Secured Party’s rights under Section 4 of this
Agreement, no Person, including, without limitation, Grantor shall have any
right to withdraw any of the Funds held in the Cash Collateral Account, without
the prior written consent of Secured Party and (b) unless previously applied by
the Secured Party pursuant to Section 4 hereof, the Secured Party shall pay any
Funds remaining in the Cash Collateral Account to Grantor or to whomever may be
legally entitled thereto upon the indefeasible payment in full of all
Obligations in cash following the termination of Secured Party’s obligation to
extend credit to Grantor.


7. No Liens. Grantor agrees that it will not (a) sell or otherwise dispose of
any interest in the Cash Collateral Account or any Funds held therein, or (b)
create or permit to exist any lien, security interest or other charge or
encumbrance upon or with respect to the Cash Collateral Account or any Funds
held therein except in favor of the Secured Party.


8. Care of Account. The Secured Party shall exercise reasonable care in the
custody and preservation of any Funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if such Funds are accorded treatment
substantially equivalent to that which the Secured Party accords to its own
property, it being understood that the Secured Party shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such Funds.


9. Remedies Cumulative. No right or remedy conferred upon or reserved to the
Secured Party under this Agreement is intended to be exclusive of any other
right or remedy, and
        2

--------------------------------------------------------------------------------



each and every such right and remedy shall be cumulative and concurrent and may
be enforced separately, successively or together, and may be exercised from time
to time as often as may be deemed necessary by the Secured Party.


10. Indemnification. Grantor hereby agrees to indemnify Secured Party against
all liability arising in connection with or on account of the Cash Collateral
Account or on account of this Agreement, except for any such liabilities arising
solely on account of Secured Party’s gross negligence or willful misconduct.


11. Deposit Agreements. The terms and conditions of this Agreement are in
addition to any deposit account agreements and other related agreements that
Grantor has with Secured Party, including without limitation all agreements
concerning banking products and services, treasury management documentation,
account booklets containing the terms and conditions of the Cash Collateral
Account, signature cards, fee schedules, disclosures, specification sheets and
change of terms notices (collectively, the "Deposit Agreements"). The provisions
of this Agreement shall supersede the provisions of the Deposit Agreements only
to the extent the provisions herein are inconsistent with the Deposit
Agreements, and in all other respects, the Deposit Agreements shall remain in
full force and effect. All items deposited into the Deposit Account shall be
processed according to the provisions of the Deposit Agreements, as amended by
this Agreement.


12. Miscellaneous.


(a) Except as otherwise expressly provided herein, in any instance where the
consent or approval of the Secured Party is required or may be given or where
any determination, judgment or decision is to be rendered by the Secured Party
under this Agreement, such approval and consent shall be given or withheld in
the Secured Party’s sole and absolute discretion.


(b) All notices hereunder shall be given in accordance with the provisions of
the Credit Agreement.


(c) This Agreement shall be binding upon Grantor and its successors and assigns
and shall inure to the benefit of the Secured Party and its successors and
assigns. Grantor shall not assign any of its rights or obligations under this
Agreement without the prior written consent of the Secured Party.


(d) This Agreement is intended solely for the benefit of the Secured Party, and
no third party shall have any right or interest in this Agreement, nor any right
to enforce this Agreement against any party hereto.


(e) This Agreement may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Grantor or the Secured Party, but only by an agreement in writing signed by the
        3

--------------------------------------------------------------------------------



party against whom the enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.


(f) If any provision of this Agreement shall conflict with any provisions of the
other Credit Agreement or any Loan Document regarding the Cash Collateral
Account or the Funds, the provisions most favorable to the Secured Party shall
control.


(g) If any term, covenant or condition of this Agreement is held to be invalid,
illegal or unenforceable in any respect, this Agreement shall be construed
without such provision.


(h) THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS AGREEMENT SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT
TO CONFLICT OF LAWS PRINCIPLES THEREOF. The parties agree that Minnesota is the
"secured party’s jurisdiction" for purposes of the Uniform Commercial Code.


(i) Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.


(j)  EACH OF THE GRANTOR AND THE SECURED PARTY HEREBY WAIVES ANY RIGHT WHICH
SUCH PERSON MAY HAVE TO A TRIAL BY JURY IN ANY ACTION RELATING TO THIS
AGREEMENT.


(k) AT THE OPTION OF THE SECURED PARTY, THIS AGREEMENT MAY BE ENFORCED IN ANY
FEDERAL COURT OR STATE COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA;
GRANTOR CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVE ANY
ARGUMENT THAT JURISDICTION IS NOT PROPER AND THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT. IN THE EVENT AN ACTION IS COMMENCED IN ANOTHER JURISDICTION OR VENUE
UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS AGREEMENT, SECURED PARTY, AT ITS OPTION, SHALL BE
ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.


(l) The recitals to this Agreement are incorporated into and constitute an
integral part of this Agreement.


(m) Secured Party’s right to withdraw and apply amounts in the Cash Collateral
Account shall be in addition to all other rights and remedies provided to the
        4

--------------------------------------------------------------------------------



Secured Party under the Credit Agreement and the other Loan Documents and at law
or in equity.


(n) Grantor and the Secured Party agree that: (i) the Secured Party has
“control” over the Cash Collateral Account within the meaning of Section 9-104
of the Uniform Commercial Code enacted in the State of Minnesota (the “UCC”);
and (ii) pursuant to Section 9-314(b) of the UCC, the Secured Party’s security
interest in the Cash Collateral Account is perfected by control.


(o) To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party to, appear on each counterpart. All
counterparts shall collectively constitute a single document. It shall not be
necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages. Receipt by
telecopy, pdf file or other electronic means of any executed signature page to
this Agreement shall constitute effective delivery of such signature page.


[signature page follows]


        5


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.


MINNESOTA BANK & TRUST, a Minnesota state banking corporation


By: _____________________________________
Name: Eric P. Gundersen
Its:  Senior Vice President


        Address for Notices:
9800 Bren Road East, Suite 200
Minnetonka, MN 55343
Attention: Mr. Eric P. Gundersen, SVP


        With a copy to (which shall not constitute notice or service of
process):


Fabyanske, Westra, Hart & Thomson, P.A
333 South Seventh Street, Suite 2600
Attention: Frederick H. Ladner, Esq.


AMBRY HILL TECHNOLOGIES LLC, a Minnesota limited liability company


By:       
Name: Nicholas J. Swenson
Its:  Director


Address for Notices:
AMBRY HILL TECHNOLOGIES LLC
5000 West 36th Street, Suite 200
Minneapolis, MN 55416
Attention: Mark Jundt, Esq.


        With a copy to (which shall not constitute notice or service of
process):


Winthrop & Weinstine, P.A.
225 S. 6th Street
Minneapolis, MN 55402
Attention: Phil Coltan, Esq.




[Collateral Account Agreement Signature Page]